       Case 3:19-cv-04753-AET-TJB Document 42 Filed 05/28/21 Page 1 of 2 PageID: 2245
       Ruggirello Ltr to Pltf re




                                                  State of New Jersey
PHILIP D. MURPHY                                 OFFICE OF THE ATTORNEY GENERAL              GURBIR S. GREWAL
    Governor                                   DEPARTMENT OF LAW AND PUBLIC SAFETY            Attorney General
                                                         DIVISION OF LAW
SHEILA Y. OLIVER                                         25 Market Street                   MICHELLE L. MILLER
   Lt. Governor                                            P.O. Box 112                           Director
                                                        Trenton, NJ 08625




                                                        May 28, 2021

              Via CM/ECF
              Hon. Anne E. Thompson, U.S.D.J.
              United States District Court, District of New Jersey
              Clarkson S. Fisher Building & U.S. Courthouse
              402 East State St.
              Trenton, NJ 08608

                                   Re:   Defense Distributed, et al. v. Gurbir Grewal
                                         Docket No.: 3:19-cv-4753-AET-TJB

                                         Defense Distributed, et al. v. Gurbir Grewal
                                         Docket No.: 3:21-cv-9867-MAS-TJB

              Dear Judge Thompson:

                     This office represents Defendant Gurbir S. Grewal, Attorney General of New
              Jersey, in the above-captioned matters. On April 28, 2021, we filed a motion to
              consolidate these cases which is returnable June 7, 2021. See ECF 41, No. 3:19-cv-
              4753. The motion is unopposed, since Plaintiffs did not submit any opposition before
              the May 24 deadline. Therefore, we respectfully submit that the Court should grant
              the unopposed motion now so that the consolidated action can proceed. Indeed, the
              State is prepared to file a Rule 12 motion to dismiss once consolidation is granted
              and is ready to propose a briefing schedule on our forthcoming motion.

                    Our office is available for a status conference to discuss these issues if it would
              be helpful to the Court. Thank you for Your Honor’s attention to this matter.
Case 3:19-cv-04753-AET-TJB Document 42 Filed 05/28/21 Page 2 of 2 PageID: 2246




                                    Respectfully submitted,

                                    GURBIR S. GREWAL
                                    ATTORNEY GENERAL OF NEW JERSEY

                              By:   /s/ Tim Sheehan
                                    Tim Sheehan
                                    Deputy Attorney General

cc:   All counsel of record (via CM/ECF)
